DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 09/01/2022. In the applicant’s response, claims 1-11, 14, 21, and 31 were amended. Accordingly, claims 1-22, and 31-33 are pending and being examined. Claims 1, 11, 21, and 31 are independent form.

3.        The rejections of the claims under 35 USC § 101 and 35 USC § 112 (a) are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-22 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Machine Learning Based Online Performance Prediction for Runtime Parallelization and Task Scheduling”, IEEE, 2009, hereinafter “Li”) in view of Serrà et al (“Getting Deep Recommenders Fit: Bloom Embeddings for Sparse
Binary Input/Output Networks”, NeurIPS 2017), hereinafter “Serrà”). 

Regarding claim 1, Li disclose an apparatus to train a data structure selection model (the method/device for training a machine learning network to perform performance prediction across program data execution; see abstract), the apparatus comprising:
ordinal assigner circuitry to: assign training code operations to respective first ordered values, the ordinal assigner circuitry to cause the operations to be performed on a statistically distributed data set of data structure application programming interface (API) calls to the respective first ordered values  (to train the machine learning network to perform performance prediction, the device may generate the list of ordered numbers as the input; see “a sample R script” in figure 1(a), and the 2nd para., lines 9-22 in the right col., on pg. 89), and assign candidate data structure types to respective second ordered values (and generate a candidate/desired schedule which assigns the tasks to the ordered processors as the output; see fig.1(b) and /or fig.1(c), and Section I, para.2, on pg.89); 
filter generator circuitry to, for a first data structure API call of the training code operations, generate a a sigmoid function of the machine learning network may generate active signals based on the list of the input script with the data size of function input parameters and the corresponding desired schedule as the corresponding output; cf. Section III, para.1-2); 
label generator circuitry to generate a first model training input feature vector based on the the sigmoid function used by the ANN may generate signals/features based on the list of the input script and the corresponding candidate schedule indicating the desire prediction performance, such as “the prediction output data sizes”; cf. Section III, para.1-2; see the “sigmoid function” used by the ANN; cf. Section III, para.2); and
neural network manager circuitry to train the data structure selection model with the first model training input feature vector (the device may use the signals/features generated from the training data to training the ANN; cf. Section III, para.1-2, and Section II, the last para.).

Li does not disclose “generate a Bloom filter bit vector pattern based on (a) one of the first ordered values corresponding to the first data structure API, (b) one of the second ordered values corresponding to a first one of the assigned candidate data structure types, and (c) a size of the first data structure API” as recited in the claim. Instead, in the method in Li, the sigmoid function generates a feature vector directly based on the input data---the list of the input script, and the output data—the corresponding desired schedule indicating the desire prediction performance. However, “a Bloom filter” for binarizing input and output networks is well-known and widely used in the field of deep learning. As evidence, in the same filed of endeavor, Serrà teaches Bloom filters that generate a Bloom filter bit vector pattern based on one of the first ordered values corresponding to the first data structure API, one of the second ordered values corresponding to a first one of the assigned candidate data structure types, and a size of the first data structure API (see Section 3.2, para.2—para.3, on pg.281).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Serrà into the teachings of Li, by adding “a Bloom filter” for filtering training data for training an ANN as taught by Serrà. The suggestion/motivation of doing so would have been to reduce the size of sparse inputs and outputs, embed them into a lower-dimensional space, and increase the performance of a device with limited hardware (Serrà, see abstract).

Regarding claim 2, 12, 22, 32, the combination of Li and Serrà discloses, wherein the filter generator is to: apply a first hash function as an input to the Bloom filter for a first one of the candidate data structure types; and apply a second hash function as the input to the Bloom filter for a second one of the candidate data structure types (Serrà, see Section 3.2).

Regarding claim 3, 13, 33, the combination of Li and Serrà discloses, wherein the filter generator is to: apply a first hash function as an input to the Bloom filter when an operand corresponding to the first instruction satisfies a first threshold metric; and apply a second hash function as the input to the Bloom filter when the operand corresponding to the first instruction satisfies a second threshold metric (Serrà, see Section 3.2).

Regarding claim 4, 14, the combination of Li and Serrà discloses, further including a program parser to: inspect an instruction associated with source code, the source code corresponding to real-world code and different from the training code; and determine whether the instruction includes a data structure agnostic application programming interface (API) placeholder (Li, see the analyzer in Section II, and Serrà, see Section 3.2).

Regarding claim 5, 15, the combination of Li and Serrà discloses, further including an API information extractor to extract feature information from the data structure agnostic API (Li, see the analyzer in Section II, and Serrà, see Section 3.2).

Regarding claim 6, 16, the combination of Li and Serrà discloses, wherein the filter generator is to generate an approximated bit vector based on (a) a source code operation, (b) a source code data structure size and (c) a first candidate data structure type (Li, see the analyzer in Section II, and Serrà, see Section 3.2).

Regarding claim 7, 17, the combination of Li and Serrà discloses, further including an inference manager to apply the feature information and the approximated bit vector to the data structure selection model to generate a first cost estimate for the first candidate data structure type (Li, the cost of “function calls” and the cost of “loop iterations”; cf. Sections II, III, and IV).

Regarding claim 8, 18, the combination of Li and Serrà discloses the apparatus as defined in claim 7, wherein the inference manager is to generate the first cost estimate by emulating the instruction associated with the source code rather than executing the instruction associated with the source code (Li, “minimizing the error”/cost; cf. Section II, the last para.).

Regarding claim 9, 19, the combination of Li and Serrà discloses, wherein the inference manager is to: compare the first cost estimate for the first candidate data structure type to a second cost estimate for a second candidate data structure type corresponding to the instruction associated with the source code; and select one of the first or the second candidate data structure types based on the comparison (Li, training the ANN, cf. fig.1 and Section II).

Regarding claim 10, 20, the combination of Li and Serrà discloses, wherein the neural network manager is to emulate the first instruction with a neural network (Li, training the ANN, cf. fig.1 and Section II).

Regarding claims 11, 21, 31, each of them is an inherent variation of claim 1, and therefore they are interpreted and rejected for the reasons set forth in the rejection of claim 1.

Response to Arguments
7.	Applicant’s arguments, with respects to claim Interpretation under 35 USC § 1129f), filed on 09/01/2022, have been fully considered but they are not persuasive. It is because Claim 31 is still a standard means-plus-function claim without sufficient structure.  

8.	Applicant’s arguments, with respects to claim 1, filed on 09/01/2022, have been fully considered but they are not persuasive.

On page 17 of applicant’s response, applicant argues that “Serra is completely silent to any concern for a size of the first data structure API.”

The examiner respectfully disagrees with the applicant’s argument. It is because Serra clearly teaches that “Bloom filter project every item of a set to k different position of a binary array u of size m”, wherein k<<m. See Sec. 3.1, paragraph 2. Therefore, the rejection is proper.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        9/9/2022